       Case 2:21-cv-00273-GAM Document 31 Filed 09/16/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DOBSON MILLS APARTMENTS, L.P., :
ET AL.                         :
                               :
     v.                        :                  CIVIL ACTION NO. 21-cv-273
                               :
CITY OF PHILADELPHIA et al     :

                                          ORDER


     This 16th day of September, 2021, following a status conference with counsel, it is hereby

ORDERED as follows:

     1) The STAY of deadlines imposed by this Court’s Order of August 13, 2021 is

        LIFTED and the Clerk is requested to mark this case as active.

     2) Plaintiffs’ Motion for leave to File a Second Amended Complaint, ECF 19, is

        GRANTED.

     3) Defendants’ Motion for Judgment on the Pleadings, ECF 18, is DENIED as moot. If

        Defendants seek to file a similar motion with respect to the Second Amended

        Complaint, they may incorporate by reference the content of the pending motion and

        separately address any new issues raised by the Second Amended Complaint.

        Plaintiffs may respond in kind.

     4) Plaintiffs’ Motion for Summary Judgment, ECF 28, is DENIED without prejudice to

        resubmission following further development of the factual record.

     5) All factual discovery shall be completed by December 6, 2021, and Defendants’

        request to hold discovery in abeyance pending resolution of any motion for judgment

        on the pleadings is DENIED.
 Case 2:21-cv-00273-GAM Document 31 Filed 09/16/21 Page 2 of 2




6) Plaintiffs’ Motion to Compel Compliance with subpoenas, ECF 16, and Defendants’

   corresponding Motion for Protective Order, ECF 20, are both GRANTED in part

   and DENIED in part as follows: Attorney Andrew Ross is not required to appear for

   deposition as such testimony would be protected by the attorney-client privilege;

   former Mayor and City Council person Michael Nutter shall appear for deposition,

   provided, however, that this Order does not operate to waive any privilege that may

   be raised at his deposition.



                                              /s/ Gerald Austin McHugh
                                            United States District Judge
